Citation Nr: 0937815	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  02-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1986 to April 1994.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from an April 2002 
rating decision of the Phoenix, Arizona RO that granted 
service connection for PTSD, rated 30 percent disabling.  The 
Veteran's claims file is now in the jurisdiction of the San 
Juan RO.  In a November 2003 decision, the Board granted the 
Veteran an increased (50 percent) initial rating and remanded 
the case for additional development and due process 
considerations.  The Veteran appealed that decision to the 
Court.  In May 2005, the Court issued an order that vacated 
that "portion of the Board's decision which denied an 
initial rating in excess of 50 percent for PTSD," and 
remanded the matter on appeal for readjudication consistent 
with instructions outlined in the May 2005 Joint Motion by 
the parties.  In April 2006, the Board remanded the case for 
compliance with the May 2005 Joint Motion.  In June 2007, the 
Board denied the Veteran a rating in excess of 50 percent for 
PTSD.  The Veteran appealed that decision to the Court.  In a 
February 2008 order, the Court vacated the Board's decision 
and remanded the issue on appeal for readjudication 
consistent with the instructions outlined in a February 2008 
Joint Motion by the parties.  In September 2008, the Board 
remanded the claim to comply with the Joint Motion 
instructions.

A December 2008 VA examination report and May 2009 written 
argument by the Veteran's attorney raise the issue of service 
connection for marijuana abuse as secondary to service-
connected PTSD.  The Veteran's attorney's May 2009 argument 
raises the issue of service connection for depression.  Since 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been 
manifested by nightmares, sleep impairment, intrusive 
thoughts, depression, irritability, anxiety, social 
detachment, isolation, instances of suicidal ideation, some 
impaired impulse control, and difficulty establishing and 
maintaining effective relationships; occupational and social 
impairment with deficiencies in most areas due to symptoms of 
PTSD has not been shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2002 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while May 2005, November 2006, April 2009, and June 2009 
supplemental SOCs (SSOC) readjudicated the matter after the 
appellant and his attorney responded and further development 
was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 
2006 letter also provided him with general disability rating 
and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent VA treatment records have been 
secured.  The RO arranged for VA examinations in October 
2001, February 2005, September 2006, and December 2008 and an 
addendum opinion in June 2009.  The Veteran was also seen for 
a Social and Industrial Field Survey (SIFS) in August 2006.  
The Board notes that its September 2008 remand requested that 
the examination be completed by a psychiatrist; however, the 
December 2008 examination and June 2009 addendum opinion were 
instead completed by a psychologist.  The examination report 
is complete, otherwise complies with the remand instructions, 
and nothing suggests that the examiner was not competent to 
perform the required examinations and testing.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by someone who is able to provide "competent 
medical evidence" under § 3.159(a)(1)).  The June 2009 
addendum specifically responded to insufficiencies in the 
December 2008 VA examination report and ensured that all of 
the questions asked by the Board's remand were substantially 
answered.  Hence, the Board concludes that the December 2008 
examination was adequate and substantially complied with the 
September 2008 remand instructions.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes); see also 
Dyment v. West, 13 Vet. App. 141 (1999) (finding that remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where there is substantial compliance with the Board's remand 
instructions). 

The Veteran has not identified any evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran's service included combat operations during the 
Persian Gulf War.  The RO granted service connection for 
PTSD, rated 30 percent disabling effective April 19, 1999 
(the date of receipt of his claim).  

VA treatment records reflect that the Veteran has been 
receiving outpatient psychiatric treatment since 1998.  
Records from August 1998 to January 2001 contain numerous 
references to chronic PTSD causing personal problems, 
including marital problems, especially due to depression.  An 
August 1998 outpatient record indicates the Veteran lived 
with his spouse and their two children.  He reported that 
"[m]y wife says I have become more short tempered towards 
her."  It was noted that the Veteran had suicidal ideations, 
but had made no suicide attempts.  He was neatly and 
appropriately dressed, and was alert and cooperative.  He 
verbalized well; but his mood was slightly dysphoric.  The 
PTSD symptoms were reported as mild.  He had occasional 
flashbacks when a helicopter flew overhead.  He complained of 
irritability and social isolation.  

An April 1999 VA outpatient report of psychiatric history and 
assessment reveals that the Veteran complained of depression, 
suicidal feelings, intrusive thoughts of dead enemy soldiers, 
and nightmares about being chased by the enemy.  He reported 
problems with anger management, irritability, constant 
hypervigilance, a strong startle reaction, and a disturbed 
and restless sleep pattern.  Both he and his spouse were 
concerned about his irritability, which was noted as a 
primary reason why he presented to a VA medical center for 
evaluation.  It was reported that the Veteran and his spouse 
were married for approximately 11 years, had two children 
together, and that he was working part-time with his brother 
in landscaping.  The Veteran was pleasant, soft spoken, and 
friendly.  He maintained a positive rapport throughout the 
interview, but his affect was dysthymic.  His cognition was 
clear, and he had good verbal skills and clear thinking 
patterns.  There was no evidence of psychosis.  The diagnosis 
was chronic PTSD and dysthymia.  The Global Assessment of 
Functioning (GAF) score was 45.  

A September 1999 PTSD program intake evaluation reveals that 
the Veteran complained of temper outbursts and felt like he 
was "shaking inside."  It was noted that he worked for a 
contractor and was trying to start his own business.  His 
mood was defensive.  Mornings were "the hardest," and he 
"stayed alert" at night.  The examiner noted that PTSD 
symptoms included recurrent and intrusive distressing 
recollections; sleep disturbances, in part from recurrent 
distressing dreams; intense psychological distress and 
physiological reactivity at exposure to events that 
symbolized or resembled the stressors; efforts to avoid 
thoughts, feelings, or activities associated with the 
stressors; feelings of detachment from others; a constricted 
affect; and irritability, hypervigilance, and an exaggerated 
startle response.  The diagnosis was chronic severe PTSD and 
marital problems, and schizotypal personality disorder 
secondary to PTSD.  

A VA outpatient record dated in December 1999 indicates that 
PTSD symptoms were "moderate," and the Veteran complained 
of depression and marital problems.  PTSD symptoms also 
included intrusive thoughts, poor sleep, depression, and 
irritability.  The GAF score was 45.  Additional outpatient 
records dated through January 2001 document continuing 
treatment the Veteran received for PTSD.  In an August 2000 
outpatient record the examiner stated that the Veteran's PTSD 
symptoms were of a "moderate nature."  The Veteran was 
concerned and depressed about his marriage; he and his spouse 
were in a marital counseling program.  It was noted that some 
stability in their marriage "had been achieved in that a 
separation did not take place, although the possibility 
remains."  His chief complaints pertaining to PTSD symptoms 
were intrusive thoughts with associated depression, poor 
sleep, and irritability.  

On VA examination in October 2001, the Veteran complained of 
occasional nightmares, as well as constantly thinking about 
his time in service.  He described his mood as "edgy" he 
always felt tense and on the defensive.  He complained of 
trouble sleeping approximately three times weekly; on average 
he slept six hours nightly.  When asked about the future, he 
said he wants to forget about the war.  He described suicidal 
ideation, but denied any plans of suicide.  When asked about 
the frequency of his suicidal thoughts, the Veteran responded 
"too much."  His enjoyment and interest were reduced.  His 
appetite was adequate and his weight was stable.  When asked 
about how his stressor affected his current behavior he said 
"I worry too much and think about the people."  He lived 
with his spouse and their two children.  He reported that his 
relationship with his immediate family was "not so good" 
because of tension caused by PTSD symptoms.  He assembled and 
installed manufactured homes for a living, and had been 
employed in that capacity for six months.  He enjoyed reading 
the newspaper, but he socialized very little.  Examination 
revealed that his immediate and remote memories were intact, 
and his recent memory evidenced no errors.  He was alert and 
oriented in all spheres.  His speech was emotional, and his 
thought process production was spontaneous.  Continuity of 
thought was logical and relevant.  His thought content 
contained no current suicidal or homicidal ideation.  He 
denied delusions and ideas of reference.  He denied 
hallucinations, but described what appeared to be auditory-
based flashbacks inasmuch as he heard "the voices of his 
friends from the war."  His abstracting abilities were 
concrete.  His concentration was poor.  He was only able to 
calculate two serial 7's, and that was with great difficulty.  
The examiner evaluated the Veteran's mood as anxious.  His 
range of affect was broad, his judgment was intact, and his 
insight was fair.  The diagnosis was moderate PTSD, and the 
GAF score was 50.  

An October 2002 VA treatment note states the Veteran admitted 
to self harm behavior by taking an overdose of medication, 
but he did not require medical intervention.  

In correspondence received in November 2002, the Veteran 
reported that he and his spouse were divorced and that he no 
longer lived with his family.  He stated that while the VA 
examiner in October 2001 noted that the Veteran felt 
"edgy," he now was "always mad and ready to kill."  He 
indicated that he slept less now that he did not live with 
his family.  Flashbacks awakened him in the morning.  His 
thoughts of "the people," as he reported to the VA examiner 
in October 2001, were actually thoughts about people he 
killed during the war.  He wrote "I have this war with me 
. . . every day and damn nite [sic]."  He reported thoughts 
of suicide on a daily basis.  He worked as a garbage 
collector, and when he worked he stayed busy constantly so 
that his mind could "rest from the war."  At the end of his 
work shift he went "back to the war in Iraq.  Back in my 
[armored personnel carrier] shooting again and again."  He 
stated that he did not care for himself and wished he were 
dead every day.  He wrote that he sometimes "want[s] to just 
kill a bunch of people."  He said he does not care anymore 
as "Death is a step closer to happiness."  He said that "I 
hate my civilian life [and] I can't . . . adjust to this life 
I belong in a war."  He tried to be social but complained 
that he cannot "find any meaning."  He described feelings 
of guilt and anger.  He stated:

I am always hiding this PTSD from people, 
but I am tired or sick because I go back, 
and back to this war I am in shame [and] 
feel guilty that I lost my family, that I 
shot men that maybe should have survived.  
My personal view one day [is that] I'll 
go back to Iraq and help finish what we 
had started or Die while fighting.  

April 2003 through August 2004 VA treatment records report 
that on mental status examination, the Veteran had adequate 
hygiene; he denied having any suicidal or homicidal thoughts 
and no delusional thoughts were elicited; speech and thought 
processes were coherent, relevant, and logical, with no loose 
associations; he denied experiencing panic attacks, 
obsessions, compulsions, auditory or visual hallucinations, 
and disorders of perception; he was alert and fully oriented 
to time, place, and person; he had fair insight, 
concentration, and judgment.  He reported having poor sleep, 
sleeping about four hours a night, with frequent awakenings, 
images, anxiety, restlessness, and alertness.  He had 
intrusive memories of his war experiences and cried upon 
remembering them.  He stated he was mostly alone and did not 
have any friends.  A November 2003 VA treatment note shows 
the Veteran was frequently depressed, irritable, and 
isolated.  He reported hearing voices and noises on and off.  

On February 2005 VA examination, the Veteran reported 
occasional nightmares and intrusive, recurrent, and 
distressing thoughts about his traumatic experiences in the 
Persian Gulf; these thoughts and avoidant behavior moderately 
interfered with his activities of daily living.  Mental 
status examination revealed the Veteran was appropriately 
dressed with adequate hygiene; he was cooperative, 
spontaneous, alert, in touch with reality, and established 
eye contact with the examiner.  There was no evidence of 
psychomotor retardation or agitation, no tics, tremors, or 
abnormal involuntary movements.  His thought process was 
coherent and logical with no looseness of association and no 
evidence of disorganized speech, delusions, or 
hallucinations.  He did not have any phobias, obsessions, 
panic attacks, or suicidal ideas.  His thought content 
revealed evidence of intrusive, recurrent, and distressing 
thoughts about his traumatic experiences in the Persian Gulf.  
Affect was broad and appropriate.  He was oriented to person, 
place, and time.  His memory for recent, remote, and 
immediate events was intact and his abstraction capacity was 
normal.  Judgment and insight were fair.  It was noted that 
these symptoms were moderately interfering with the Veteran's 
employment and social functioning.  His GAF score was 60.  

On August 2006 SIFS the Veteran, his mother, and his 
grandmother were interviewed and his medical record was 
reviewed.  It was noted that the Veteran could perform all of 
his activities of daily living; had excellent grooming and 
hygiene; was oriented to all three spheres; was spontaneous, 
with adequate volume and production; his thought process and 
content were coherent, goal directed, relevant, and fluent; 
and he had good concentration and attention.  He was 
depressed, without suicidal or homicidal ideation.  He 
reported symptoms of insomnia, anxiety, irritability, 
flashbacks, nightmares, and depression.  He stated that he 
had held several temporary construction jobs and wanted to 
work, but was unable to find a job that was suitable for him.  
His mother reported that he was unable to maintain normal 
communication or relations with his immediate family or old 
friends because of his short temper and irritability and that 
he constantly argued with her.  She also indicated that he 
would not help with house chores and was increasingly 
dependent on her to pay his bills and help him with personal 
needs.  His GAF score was 50.  The examiner concluded that 
industrial and social impairment was moderate.  

On September 2006 VA examination, the examiner, a 
psychiatrist, noted that the Veteran was neatly groomed and 
that he had spontaneous speech, a cooperative attitude toward 
the examiner, a constricted affect, a dysphoric mood, and 
intact attention.  He was oriented to person, time, and 
place; had unremarkable thought content and process without 
any delusions; had no inappropriate, obsessive, or 
ritualistic behavior; had no panic attacks, homicidal or 
suicidal thoughts; had good impulse control; his remote, 
recent, and immediate memory was intact; and he was able to 
maintain personal hygiene.  He reported that sleep impairment 
caused him to feel poorly the next day.  The Veteran stated 
that his last job was as a mechanic's assistant, that he was 
not currently employed, and that he had been unemployed for 
two to five years because of his mental condition.  The 
Veteran denied current drug use, but the examiner noted that 
a drug screening test performed the day of the examination 
was positive for cocaine and cannabis.  Axis I diagnoses of 
PTSD and polysubstance abuse (cocaine, cannabis, alcohol) 
were provided.  The examiner noted that the two diagnoses 
were separate and distinct entities with no relationship to 
one another.  She provided the following opinion:

[I]t is not possible to determine if the 
impairment in functional status and quality of 
life is due to the PTSD symptoms or the 
manifestations of the abuse of alcohol, cocaine 
and cannabis. . . . Given the abuse of alcohol, 
cocaine, and cannabis, the prognosis is seriously 
compromised. . . .[A]nd it is not possible to 
determine the current severity of his service-
connected PTSD and its impact on unemployability 
without resorting to mere speculation. 

In a statement received in January 2007, the Veteran stated 
that he feels like he is still in combat and hears the 
voices, noises, and sounds of war very clearly.  He noted 
that the smell of diesel and putting on boots trigger 
intrusive thoughts that cause him anxiety.

An April 2007 lay witness statement from the Veteran's 
neighbor in Puerto Rico states that she has observed that 
the Veteran is very impulsive and always has a defensive 
attitude, which makes it hard for him to interact with many 
people.  He does not like going places where there are a lot 
of people, so he is usually alone.  She indicated that he is 
often rude to his family and friends and does not like it 
when someone corrects him.  "If he is doing something he 
will not take any ideas from anyone.  He does not like being 
in one place for a long time, or in a place that is close."

An October 2007 VA treatment note indicates the Veteran was 
seen for a refill of his medication.  His PTSD medications 
had run out five months previously and his symptoms were 
getting worse again.  He was having poor sleep, decreased 
appetite, anxiety, guilt/shame, and depression, but no 
suicidal ideation.  The treatment provider noted passing 
suicidal ideation.  He was working part time as a painter.  
He reported being divorced with two children who lived in 
Ohio.  He had frequent contact with his children.  Mental 
status examination revealed he was appropriately dressed and 
groomed; he was cooperative, polite and denied current 
substance abuse.  His speech was within normal limits and he 
had no abnormal mannerisms.  He was oriented to person, 
place, and situation and presented with a congruent affect.  
His recent and remote memory was intact and he was alert and 
responsive with a fund of knowledge that was average and 
consistent with his education and occupation.  His thought 
process was tight, logical, and coherent and he denied 
current active suicidal or homicidal ideations and audio or 
visual hallucinations.  His judgment and insight were noted 
to be adequate.  His mood and affect were anxious.  

On December 2008 VA examination the examiner noted that the 
Veteran had received a mental health consult once since 2006 
and that his Wellbutrin prescription had been increased from 
100 mg to 150 mg.  The Veteran reported only occasionally 
taking Wellbutrin.  He had persistent reexperiencing of 
trauma through night dreams and daily intrusive thoughts.  
He became anxious and edgy at the sight of helicopters.  He 
worked as a roofer and helicopters frequently flew overhead 
which caused him momentary periods of anxiety.  He was 
emotionally detached from others in that he did little with 
family, friends, or other people.  The examiner noted that 
he presented at the examination as emotionally flat.  He had 
increased arousal symptoms which caused sleep problems.  He 
denied being in any physical fights over the last two years, 
but he was easily irritable and agitated.  He reported 
having suicidal thoughts five months previously.  
Specifically, he thought about being in a car accident.  He 
did not take any steps to follow through with the thoughts.  

The Veteran lived alone but spoke regularly with his sister.  
He did not have contact with his other three sisters who 
lived in Puerto Rico; however, this was because everyone was 
busy and was not because he was estranged from them or angry 
with them.  He spoke monthly to his mother, but had not had 
contact with his father for over 20 years.  In the last two 
years he had been involved in an on again/off again 
relationship with the same woman.  He denied domestic 
violence or frequent arguments in that relationship.  The 
examiner noted that he tended to isolate himself from others 
and overall had few friends or people with whom he spent 
time.  

The Veteran had been consistently employed since moving to 
Arizona in 2006.  He worked as a caregiver at an adult care 
home for one year, a driver for Swift Transportation for 
four months, and a roofer since that time.  He was let go 
from the driving position because on his driving test he hit 
a cone.  He enjoyed his current job as a roofer, liked the 
people with whom he worked, and was successful at the job.  
He denied missed time from work because of mental health 
problems or drug or alcohol problems and had not had any 
negative evaluations from his employer.  Part of his 
enjoyment of the position arose because it kept him busy, 
thus keeping his mind off of PTSD-related problems.  

The examiner noted the Veteran had consistently abused 
marijuana and cocaine since his last VA examination.  He 
used marijuana at least once a week and cocaine twice a 
month.  He said that marijuana calmed him down; he could not 
identify why he used cocaine.  He expressed concern over his 
drug use.  He reported engaging in leisure activities of 
exercise, washing his car, gardening, and praying.  He had 
two friends, but he did not regularly do things with them.  
He indicated that one of these people was not a good 
influence on him, so he tried to avoid him.  

Mental status examination revealed the Veteran was dressed 
in jeans and a tee shirt with good grooming and hygiene.  He 
did not have problems with his activities of daily living 
and he was able to maintain his personal hygiene and day-to-
day activities without problems.  He demonstrated no 
inappropriate behavior during the evaluation and was 
cooperative, respectful and polite.  He was fully oriented 
to person, place, and time.  His speech was spontaneous 
although somewhat quiet and he did not elaborate much.  His 
attention was satisfactory.  He denied having delusions, 
hallucinations, or psychotic symptoms.  His thought content 
was unremarkable.  His mood was slightly dysphoric and his 
affect was constricted.  His impulse control was fair and he 
reported he had not had any episodes of violence since his 
most recent VA examination.  His judgment was questionable 
because of his continued drug usage.  

The Axis I diagnoses were PTSD, marijuana abuse, and cocaine 
abuse.  The examiner assigned a GAF score of 48 based on 
PTSD.  The examiner explained that the Veteran's functional 
impairment primarily included social isolation and use of 
marijuana in an attempt to ameliorate PTSD symptoms, 
particularly anxiety, sleep problems, and anger.  He thought 
the Veteran's symptom severity was in the higher end of the 
serious range.  He stated that the Veteran's difficulties 
all appeared to arise from his PTSD and not his drug abuse, 
as based on his statements.  He denied negative consequences 
from his drug usage such as occupational, social, or family-
related problems.  

The examiner commented that the GAF score of 50 assigned in 
2001 indicated serious impairment in social, occupational, 
or school functioning.  The GAF scores of 60 assigned in 
February 2005 and September 2006 indicated moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  He noted that the GAF score of 48 that he was 
assigning was in line with serious symptoms.  The examiner 
noted that the Veteran had experienced frequent suicidal 
ideation and had serious impairments in social functioning, 
mainly difficulty with maintaining friends.  He had been 
able to keep a job over the last two years.  The examiner 
noted that his continued use of drugs was serious and he was 
not sure why that factor was not considered by previous VA 
examiners when assigning GAF scores.  He indicated that his 
marijuana use was in part to deal with PTSD symptoms.  
Regarding the Veteran's employability, the examiner noted 
that the Veteran reported some irritability but had not been 
involved in any significant confrontations over the past two 
years.  He interacted well with people at work and he 
believed that employment involving interaction with others 
was appropriate.  He enjoyed his current job as a roofer and 
he functioned well at it.  He stated that his drug usage had 
not affected him on the job.  He was able to function on the 
job given his PTSD symptoms.  

In May 2009 written argument (which will be addressed in 
detail throughout the analysis below), the Veteran's 
attorney stated that in a November 19, 2007 letter to the RO 
the Veteran stated the following: "In the meantime, since 
2003, my mental conditions have become worse.  I find myself 
continually depressed and lonely.  My boss has reduced my 
hours due to my irritability and I'm concerned that I may 
lose my job.  I don't really think that my depression is a 
part of my PTSD, but I believe it is caused by my PTSD."  
This letter does not appear to be of record.  There is a 
letter from the Veteran's attorney regarding his 
representation of the attorney dated on November 19, 2007, 
but it does not contain any statement from the Veteran.

In a June 2009 addendum, the December 2008 examiner 
explained that he believed the Veteran's marijuana abuse was 
related to his PTSD, but the Veteran's description of 
cocaine abuse was vague and he provided no information 
indicating that his use of cocaine was to cope with PTSD or 
otherwise resulted from PTSD.  Hence, the examiner was 
reluctant to specifically attribute cocaine use as secondary 
to PTSD.  Regarding the assigned GAF score of 48, the 
examiner explained that the Veteran had been consistently 
employed since moving back to Arizona in 2006.  While he was 
let go from Swift, it was because he failed a driving test, 
it was not because PTSD-related symptoms interfered with his 
work performance.  He did not report any problems in his 
current job as a roofer and had performed well at it.  His 
impairments with his family were minimal.  While he had not 
spoken with his father for 20 years, the examiner noted that 
this began prior to PTSD being a problem.  The examiner 
noted that the inconsistency with his relationships was a 
concern.  He had some positive relationships with his family 
and an ongoing sporadic romantic relationship, but had few 
friends.  Other noted impairments were his poor judgment as 
evidenced by his continuing use of drugs and not taking his 
psychotropic medications; however, he had not had any legal, 
occupational, or family problems because of his substance 
use.  He did not believe that the Veteran's GAF score fell 
in the range of 31-40 and thought he was more appropriately 
in the serious range that was reflected by the assigned 
score of 48.  The examiner noted that the Veteran had not 
been compliant with his medications and his use of illicit 
drugs prevented him for experiencing the full effects of the 
medications.  He believed that if these issues were 
addressed his condition could improve.  He explained that he 
assessed functionality in assigning GAF scores and included 
in this score a potential or capacity for improvement.  
Since he believed there was potential for the Veteran to 
improve with consistent treatment, a lower GAF score was not 
appropriate.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 31-40 is assigned 
where there is "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed.1994).  A score of 41- 50 is 
assigned where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration; however, the Board 
finds that the record does not reflect any distinct period of 
time during the appeal period when the criteria for the next 
higher rating were met.  While the evidence indicates that 
the Veteran's symptoms have been described as both moderate 
and serious, which indicates that he has experienced some 
worsening of his symptoms during the appeal period, as will 
be explained in detail below, any increase of symptoms has 
not been to a level that more nearly approximates the 
criteria for a higher (70 percent) rating.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of marijuana abuse, cocaine abuse, and 
depression.  However, records have not specifically indicated 
what symptoms are attributable only to these nonservice-
connected disabilities.  The Board notes that the September 
2006 VA examiner indicated that drug abuse was not related to 
PTSD and that the effects of drug abuse muddled the ability 
to assess functional impairment from PTSD.  In contrast, the 
December 2008 VA examiner found that marijuana, but not 
cocaine abuse, was related to PTSD.  He indicated that drug 
abuse did not appear to cause any additional functional 
impairment.  Thus, the Board will, for the limited purpose of 
this decision, attribute all psychiatric signs and symptoms 
to his service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
It is also notable that the Board's September 2008 remand had 
asked for the VA examiner to provide separate GAF scores 
based on symptoms from his psychiatric disorder and substance 
abuse.  The examiner noted the score was provided based on 
mere speculation; hence, it does not hold significant 
probative value.  However, [this/these] opinion[s] lack[s] 
probative weight as [it/they] [is/are] in part phrased in 
terms that are general and speculative.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (holding that medical evidence that 
is speculative, general, or inconclusive cannot be used to 
support a claim).  As the Board is not excluding symptoms of 
drug abuse from its consideration, it is not necessary to 
further discuss the separate GAF score given by the VA 
examiner for drug abuse.  

It is also notable that the Veteran's attorney has raised 
claims of service connection for marijuana abuse and 
depression.  While these issues have not been developed for 
review by the Board, the symptoms attributed to them are 
considered by this decision in determining the most 
appropriate rating for PTSD.  In May 2009 written argument, 
the Veteran's attorney argued that depression and drug abuse 
should be rated separately from the Veteran's PTSD.  He 
relies on evidence from a book entitled PTSD COMPENSATION AND 
MILITARY SERVICE that says that a "clinician is responsible for 
distinguishing between the presence of symptoms and the 
presence of a discrete disorder and to properly account for 
the fact that some symptoms overlap across disorders."  He 
argues that this practice is the opposite of VA's practice of 
rating such disabilities together rather than separately and 
that VA should be rating psychiatric disabilities as separate 
entities using different rating criteria rather than under 
the same rating criteria.  While the Board acknowledges this 
argument, the state of the law is that all psychiatric 
disabilities are rated as one entity under the same rating 
criteria and the Board is not at liberty to deviate from that 
practice.  The Board must follow the law and regulations as 
they stand.

The Board also notes that the Veteran's attorney has 
referenced a November 19, 2007 letter from the Veteran that 
does not appear to be of record.  While this letter has not 
been located, the Veteran was reexamined by VA after the date 
of the letter and this decision acknowledges the statements 
the Veteran's attorney has indicated are included in the 
letter in determining the appropriate rating for his 
disability.  He has not indicated this letter contains other 
pertinent information.

Throughout the appeal period, the Veteran's PTSD has been 
manifested by nightmares, poor sleep, intrusive thoughts, 
depression, irritability, anxiety, social detachment, 
isolation, and instances of suicidal ideation.  VA 
examinations in October 2001, February 2005, and September 
2006, along with the August 2006 VA SIFS, VA outpatient 
records dated through October 2007, and lay witness 
statements do not reveal occupational and social impairment 
with deficiencies in most areas due to PTSD symptoms listed 
in the schedular criteria for a 70 percent rating (outlined 
above) or other PTSD symptoms of similar gravity.  There have 
been no demonstrated obsessional rituals which interfere with 
the Veteran's routine activities; his speech has not been 
intermittently illogical, obscure, or irrelevant; there has 
been no demonstrated near-continuous panic or depression to a 
degree affecting his ability to function independently, 
appropriately, and effectively; and he has not demonstrated 
difficulty adapting to stressful circumstances.  His thought 
content and process has been coherent, logical, and relevant 
and he has been oriented to person, place, and time during 
treatment and examinations throughout the appeal period.  

Regarding personal appearance and hygiene, the Veteran has 
been consistently noted to be neatly dressed and groomed and 
to take care of his personal appearance and hygiene.  On 
August 2006 SIFS, the Veteran's mother reported that he had 
become increasingly dependent on her to help him with his 
personal needs; notably, however, the examiner specifically 
commented on the Veteran's excellent grooming and hygiene and 
that he could perform all of his activities of daily living.  
There is no indication that he neglects or is unable to 
complete these hygiene habits, even if he sometimes needs 
some help with them.

While the evidence shows the Veteran has difficulty 
establishing and maintaining effective relationships, it does 
not show that he has an inability to establish and maintain 
such relationships.  The evidence shows that he was divorced 
during the appeal period and has two children from that 
marriage.  He maintains frequent contact with his children 
and his sister.  On December 2008 VA examination he noted 
being involved in a sporadic romantic relationship and he 
said he worked well and got along with co-workers at his 
roofing job.  He had a few friends, although he did not 
socialize much with them and tended to isolate himself.  The 
December 2008 VA examiner specifically noted that the Veteran 
had several positive relationships.  Statements from his 
mother and his neighbor indicate that he fought often with 
his mother and other family members and that he had a short 
temper.  His neighbor indicated that he was often rude and 
had a defensive attitude toward others which made it 
difficult for him to interact with many people.  This 
evidence of isolation and a defensive and rude attitude 
toward others clearly demonstrates that the Veteran has 
difficulty with relationships with other people; however, the 
fact that he maintains frequent contact with one sister and 
his children, is involved in an ongoing (albeit on and off) 
romantic relationship, and gets along well with his co-
workers shows that he does not have an inability to establish 
and maintain effective relationships.  

The record reflects the Veteran has experienced several 
instances of suicidal ideation during the appeal period.  On 
October 2001 VA examination he reported that he thought about 
suicide "too much" but denied having any plans of suicide.  
In October 2002 he admitted to overdosing on medication, but 
he had not required medical intervention.  In November 2002 
he reported thinking of suicide daily.  On December 2008 VA 
examination he reported having had suicidal thoughts of being 
in a car accident five months previously.  

The record also shows the Veteran has some impaired impulse 
control with unprovoked irritability.  VA treatment records 
and examination reports have consistently noted that the 
Veteran was irritable and he has reported having difficulty 
with anger management.  1998 through 2001 VA treatment 
records note that he reported becoming short tempered with 
his spouse.  He reported having temper outbursts and feeling 
like he was "shaking inside."  He always felt like he was 
on the defensive and was tense.  In a November 2002 statement 
he reported being always mad and ready to hurt or kill 
others.  Notably, while he has reported getting angry easily 
the record reflects only one instance of him becoming violent 
and he specifically noted that he had not had any violent 
episodes since 2006.  There is no evidence that he has become 
violent with his ex-spouse, family members, or current 
girlfriend.  Hence, the record shows that he is able to 
control his anger and that his unprovoked irritability does 
not generally include violence.

The Board notes that the Veteran has reported on two 
occasions hearing voices and noises and sounds of combat and 
feeling like he was still in combat.  The Joint Motion 
specifically asked that the Board address these symptoms.  
Such auditory flashbacks and intrusive memories are one 
aspect of the DSM-IV criteria for diagnosing PTSD: "The 
traumatic event is persistently reexperienced in one (or 
more) of the following ways. . . . (3) acting or feeling as 
if the traumatic event were recurring (includes a sense of 
reliving the experience, illusions, hallucinations, and 
dissociative flashback episodes. . .)."  DSM-IV at 209.  
Hence, such auditory flashbacks are considered as part of the 
underlying disorder and do not necessarily reflect a basis 
for increase.  See 61 Fed. Reg. 52695, 52697 (Oct. 8, 1996) 
(noting that "it is not the presence of "flashbacks," per 
se, but their effects, such as impaired impulse control, 
anxiety, or difficulty adapting to stressful situations, that 
determine the evaluation").  In the Veteran's case, these 
episodes have not been shown to be reflected by symptoms, 
such as spatial disorientation, illogical, obscure, or 
irrelevant speech, obsessional rituals that interfere with 
routine activities, near continuous panic or depression, 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Rather they have been shown to cause 
him to have disturbances of mood as shown by isolationism, 
increased anxiety and depression, and impaired judgment.  He 
has not stated and the evidence does not show that these 
episodes have brought about his symptom of impaired impulse 
control; however, even if they have, the impaired impulse 
control alone is not reflective of deficiencies in most 
areas; hence, these auditory flashbacks do not provide a 
basis for a rating in excess of 50 percent.  

The record reflects that GAF scores of 45, 48, and 50 have 
been assigned during the appeal period.  The December 2008 VA 
examiner explained that these scores demonstrated serious 
impairment and that he found such serious impairment mainly 
in the Veteran's judgment (based on his drug abuse and not 
taking his medication), his social isolation and difficulty 
maintaining relationships, and his suicidal ideation.  He 
noted that while the Veteran had employment difficulties in 
the past he had been able to maintain the same employment for 
the last two years and that he got along well with his co-
workers.  He also noted that he was surprised by the higher 
GAF scores of 60 because of the Veteran's drug abuse.  The 
symptoms he describes as being serious reflect occupational 
and social impairment with reduced reliability and 
productivity, rather than deficiencies in most areas.  
'Deficiency' is defined as "the quality or state of being 
deficient."  MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 326 (11th ed. 
2003).  'Deficient' is defined as "lacking in some necessary 
quality or element."  Id.  'Lack' is defined as "to be 
deficient or missing."  Id. at 695.  It appears the Veteran 
may lack and have deficient judgment as reflected by his 
continuing to use illicit drugs and not taking his 
psychotropic medications as required (Although it is notable 
that he expressed concern about his drug use on December 2008 
VA examination.).  While it is unclear, the evidence is in 
equipoise as to whether he is deficient in his mood, most 
notably based on his periods of unprovoked irritability, 
anxiety, and depression; hence, the Board must resolve 
reasonable doubt in his favor on that aspect of the claim 
alone.  The evidence does not, however, show that he is 
deficient in the areas of work, school, family relations, or 
thinking.  
The Veteran's attorney stated in May 2009 argument that the 
Veteran had been unable to hold a job for any extended period 
of time and that his addictions seriously impaired his 
ability to keep a job.  However, the evidence does not 
support this argument.  While the Veteran has gone through 
periods of unemployment during the appeal period, he has 
consistently secured new employment.  The Board notes that 
the November 2007 statement from the Veteran indicated that 
his boss was reducing his job hours because of his 
irritability and that he was concerned that he was going to 
lose his job.  On December 2008 VA examination, however, he 
reported that he had been at the same job for two years and 
that he had not had any negative evaluations from his 
employer or difficulties with the job.  Hence, it appears 
that he was able to resolve any difficulties he claimed to be 
having in November 2007, and has since performed well at his 
job.  Notably, the December 2008 VA examiner indicated that 
he was not let go from the job he held prior to his current 
job because of PTSD symptoms, but because he did not meet a 
job requirement.  So while his PTSD has caused him to have 
some difficulty in securing and maintaining employment during 
the appeal period, it has not caused him to be deficient in 
the ability to work.  Rather it has caused him to have 
reduced reliability and productivity at work.  

Additionally, while there is no evidence that he has sought 
schooling during the appeal period, the evidence also is 
against a finding that this is because he is deficient in the 
ability to self-improve.  Notably, he has sought counseling 
in the past and tried to work things out with his spouse.  
While his attorney indicates that "the veteran is not 
reported as seeking any self-improvement", this does not 
mean that he is deficient in this quality and lacking the 
ability to self-improve.  The December 2008 VA examiner 
specifically noted in his June 2009 addendum opinion that he 
felt the Veteran was capable of self improvement.  

The Veteran's difficulty in establishing and maintaining 
social relationships has caused social impairment, described 
by the December 2008 VA examiner as serious.  The Veteran's 
attorney argues that his family relationships are minimal; 
however, the evidence of record does not support this 
statement.  As explained in detail above, he maintains 
several positive relationships with his family members, 
including a sister and his two children; he was married for a 
portion of the appeal period and while the marriage ended in 
divorce, for a while he and his wife were attending 
counseling to work on their marriage.  Hence, the evidence 
also does not show that he is deficient in this area.  His 
frequent suicidal ideation also shows impairment of his 
thinking; however, his thought content and processes have 
otherwise been noted to be clear, logical, and coherent 
throughout.  Thus, he is not deficient in the area of 
thinking, but it does cause him reduced reliability.  Hence, 
based on the description of symptoms given on examinations, 
the GAF scores of 45, 48, and 50 appear to be consistent with 
the assigned 50 percent rating and do not demonstrate a basis 
for increase.  The Veteran's attorney argues that the 
December 2008 VA examiner indicated that the Veteran's 
symptoms were serious and he apparently equates this 
adjective with a 70 percent rating.  The rating criteria do 
not use the word "serious", but focus instead on the extent 
of his occupational and social impairment.  While his 
symptoms have been described as serious, a preponderance of 
the evidence of record regarding the effect of these symptoms 
is against a finding that occupational and social impairment 
from these serious symptoms has caused him deficiencies in 
most areas at any time during the appeal period.  

The Veteran's overall disability picture and his impairment 
of function (to include impaired impulse control, suicidal 
ideation, depression, irritability, anxiety, sleep 
impairment, intrusive thoughts, and difficulty maintaining 
and establishing effective relationships) most nearly 
approximate the criteria for a 50 percent rating.  While the 
manifestations of these symptoms have caused him deficiencies 
in the areas of judgment and mood, they have not caused 
deficiencies in the areas of work, school, family relations, 
or thinking; hence, they cannot be said to cause deficiencies 
in most areas that would warrant a higher 70 percent rating 
at any time during the appeal period.  The preponderance of 
the evidence is against a higher (70 percent) rating, and the 
benefit of the doubt rule does not apply.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate 
because it does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  In this case, comparing the Veteran's 
disability level and symptomatology to the rating schedule as 
explained above, the degree of disability throughout the 
entire appeal period under consideration is contemplated by 
the rating schedule and the assigned rating is, therefore, 
adequate; referral for extraschedular consideration is not 
required. 


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


